Citation Nr: 1750556	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  16-47 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to June 1956 and from May 1959 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development.

The Veteran has not been afforded a VA examination for his claimed sleep disability.  In October 2013, he stated his sleep was worsening.  In addition, during his April 2014 VA examination for PTSD, the examiner noted chronic sleep impairment as a symptom of his service-connected PTSD.  The Board finds a medical examination is necessary to address his contentions, determine a diagnosis and potentially link his disability is related to service or his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since August 2016.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his claimed sleep disability.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's sleep disability, including all sleep-related diagnoses.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that any diagnosed sleep disability is related to service.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's sleep disability is caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, including posttraumatic stress disorder, bilateral hearing loss, and tinnitus.

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*July 1971 service treatment note for a referral to the ENT clinic for evaluation.

*January 1972 service treatment note indicating the Veteran could not sleep due to ringing in his left ear.  

*February1976 Report of Medical History noting ear, nose and throat trouble, sinusitis, shortness of breath.  

*July 2007 chronic ethmoid sinusitis diagnosis.  

*October 2008 sleep apnea diagnosis.  

*April 2014 VA Examination report noting chronic sleep impairment.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

A complete rationale for any opinion expressed should be included in the examination report.

3.  Following the completion of the above directives, review the claims file to ensure compliance with this remand.

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




